Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tina Bond appeals the district court’s order granting Edenwald-German General Aged Home of Baltimore summary judgment on Bond’s claims, which were brought pursuant to 42 U.S.C. § 1983 (2012) and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2016). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Bond v. Edenwald-German Gen. Aged Home of Baltimore, No. 1:15-cv-02513-JFM, 2016 WL 6069490 (D. Md. Oct. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED